Russell, Chief Justice.
Under the allegations and the prayers for relief, the petition was subject to dismissal because of insufficiency to withstand the demurrer based on the ground of res judicata. • The petitioner offered an amendment alleging that the defendant had injured and damaged him in the sum of $10,000, in that she advertised his property (which was the subject of .the original decree) in contempt of an order of the chancellor, and that the defendant is a non-resident of the State of Georgia. But neither the original petition nor the amendment contained any prayer that the recovery on the alleged tort be set off against the decree in the prior civil suit. In the state of the pleadings the court did not err in sustaining the demurrers and in dismissing the petition as amended.

Judgment affirmed,.


All the Justices concur.